                        3:20-cv-03276-RM-TSH # 1            Page 1 of 19
                                                                                                         E-FILED
                                                                   Thursday, 15 October, 2020 04:20:24 PM
                                                                              Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

JAMES R. HAUSMAN, individually and                   )
derivatively on behalf of THE GOLD CENTER,           )
INC., an Illinois Corporation,                       )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )      No.:
                                                     )
TODD GREEN, JOSHUA WAGONER and                       )
THE GOLD CENTER, INC., an                            )
Illinois Corporation,                                )
                                                     )
                              Defendants.            )

                                           COMPLAINT

       Plaintiff, JAMES R. HAUSMAN, by his attorneys, Adam L. Saper and Michael D.

Morehead of Hinshaw & Culbertson LLP, for his Complaint against Defendants, TODD GREEN,

JOSHUA WAGONER and THE GOLD CENTER, INC., alleges:

                                 NATURE OF THIS ACTION

       1.      This action is brought by Jim Hausman, a minority shareholder of GCI, a closely-

held Illinois corporation, seeking redress derivatively on behalf of The Gold Center, Inc. (“GCI”),

from GCI’s majority shareholder, Todd Green (“Green”) and Joshua Wagoner (“Wagoner”),

another GCI director and officer, as a result of their breaches of fiduciary duty, self-dealing,

usurping corporate opportunities, corporate waste, gross mismanagement, and intermingling of

funds with a corporation separately owned and controlled by Green. Hausman, individually, seeks

redress for oppression, and seeks an accounting of, among other things, GCI cash transfers,

payments, and loans made to and received by Green’s other companies.




                                                                                  0996081\306787609.v1
                          3:20-cv-03276-RM-TSH # 1             Page 2 of 19




                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 in that:

                (a)     Hausman is a citizen of the State of Wisconsin;

                (b)     Green is a citizen of the State of Illinois;

                (c)     Wagoner is a citizen of the State of Illinois;

                (d)     GCI is a citizen of the State of Illinois, having been incorporated in Illinois
                        and having its principal place of business in Illinois; and

                (e)     The amount in controversy, exclusive of interest and costs, exceeds the sum
                        of $75,000.00.

        3.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(1) and (2), in that

a) all Defendants reside in the Central District of Illinois, and b) a substantial part of the events

giving rise to this action occurred in the Central District of Illinois.

                                              PARTIES

        4.      At all relevant times continuing through the present, Hausman has owned 20% of

the shares of GCI, and has been one of three members of GCI’s Board of Directors.

        5.      At all relevant times continuing through the present, Green has owned 80% of the

shares of GCI, and has been one of three members of GCI’s Board of Directors, and the President

of GCI.

        6.      At all relevant times continuing through the present, Wagoner has been one of three

members of GCI’s Board of Directors, the Secretary of GCI, and an agent of Green with actual

authority to engage in the conduct described herein and such conduct was also ratified by Green.

Between February 1, 2014 and the latter part of 2016, Wagoner was also employed by GCI as its

General Manager.




                                                   2
                                                                                      0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1            Page 3 of 19




       7.      GCI is an Illinois corporation formed by Hausman on June 1, 1978. GCI is joined

herein as a nominal defendant, in accordance with Fed.R.Civ.P. 19, to enable the Court to award

complete relief among the parties.

                       ALLEGATIONS COMMON TO ALL COUNTS

The Stock Purchase

       8.      Prior to January 31, 2014, Hausman was the sole shareholder of GCI.

       9.      On January 31, 2014, and February 1, 2014, Hausman and Green entered into a

series of agreements pursuant to which Green obtained a majority interest in, and control over

GCI.

       10.     Among those agreements was a Stock Purchase Agreement (“SPA”) dated January

31, 2014, pursuant to which Hausman sold and transferred to Green 80% of the common shares of

GCI (600 of the 750 shares), while Hausman retained 20% (150 shares) of the GCI common shares.

       11.     Also among those agreements, and in accordance with the SPA, was a Shareholders

Agreement dated January 21, 2014, pursuant to which Green, Wagoner, and Hausman would

comprise the Board of Directors of GCI.

GCI’s Business

       12.     GCI operates a multi-faceted precious metals business, including buying and

selling gold, silver, platinum, palladium, bullion in all forms, scrap gold, diamonds, rare coins and

currency, sterling silver and watches. Its inventory includes coins from the United States Mint,

the Royal Canadian Mint, and other premier mints. GCI also melts and refines precious metals.

       13.     GCI is one of only twelve licensees authorized by the U.S. Department of Treasury

to act as an Authorized Purchaser of bullion coins issued by the U.S. Mint. As one of the U.S.

Mint’s twelve Authorized Purchasers, GCI purchases bullion coins directly from the U.S. Mint

and then sells these to wholesalers, financial institutions, and other secondary retailers.

                                                  3
                                                                                     0996081\306787609.v1
                          3:20-cv-03276-RM-TSH # 1              Page 4 of 19




        14.     Hausman, as the original founder of GCI, has over forty years’ experience in the

operation of a precious metals business, including buying and selling gold, silver, platinum,

diamonds, rare coins and currency, sterling silver, and watches; transporting precious metals;

storing precious metals for others; and assaying and refining precious metals.

        15.     Among the agreements entered into between Hausman, Green and GCI was an

Employment Agreement dated January 31, 2014, pursuant to which Hausman was to serve as the

President of GCI and to act as an advisor to the GCI General Manager and staff of GCI; work with

Green to educate, train and help facilitate the business of GCI on a day-to-day basis and act as a liaison

to the U.S. Mint, suppliers and customers of GCI; and perform other services as assigned, including

buying and selling numismatic items for GCI inventory, buying and selling scrap precious metal,

bullion, coins, bars, diamonds and numismatic items, metal trading, hedging transactions and

promoting the products and services of GCI.

Hausman Grows Concerned About the Management of GCI

        16.     Hausman became concerned about the manner in which GCI’s management was

conducting GCI’s business. In one circumstance, Hausman discovered that GCI had inadvertently

accepted consignment of counterfeit “rare” coins for re-sale. In a separate circumstance, Hausman

discovered GCI had shipped $900,000.00 worth of silver to a purported buyer in California,

without retaining a security interest or lien, and the purported buyer never paid for the silver.

        17.     By letter dated February 15, 2017, Hausman demanded that the GCI Board convene

to consider certain resolutions proposed by Hausman to address management issues.

        18.     The GCI Board of Directors convened on March 14, 2017 to consider Hausman's

resolutions. Green and Wagoner, who control the Board, voted against the resolutions in their

entirety.



                                                    4
                                                                                        0996081\306787609.v1
                        3:20-cv-03276-RM-TSH # 1             Page 5 of 19




Green and Wagoner’s Plan To Relocate GCI Business Operations

       19.     At least in part to avoid Hausman’s scrutiny of GCI’s business practices, Green and

Wagoner determined to move the majority of GCI’s business operations from Springfield, Illinois

to Naples, Florida.

       20.     At a meeting of the GCI Board of Directors held on June 1, 2018, Green provided

Hausman with a copy of a final draft lease (the “Naples Lease”) with Baysun LLC (“Baysun”) as

lessor, for a portion of a building located at 2400 Tamiami Trail North, Naples, Florida (the

“Naples Property”). Green and Wagoner voted in favor of GCI executing the Naples Lease, and

Hausman voted against it. However, as Hausman would later discover, GCI had already executed

the Naples Lease eight months earlier, on October 4, 2017.

Green and Wagoner Usurp GCI’s Corporate Opportunity to Purchase the Naples Property.

       21.     Unbeknownst to Hausman at the time, three days after the purported vote to

approve the execution of the lease, on June 4, 2018, the lessor Baysun transferred ownership of

the Naples Property to a company Green formed on May 31, 2018, 2400 Tamiami Trail North

LLC (“Tamiami LLC”). In other words, one day before the board meeting at which Green

proposed that GCI enter into the lease with Baysun, Green had already formed Tamiami LLC for

the purpose of it receiving title to the Naples Property. Tamiami LLC also executed an attornment

by which it assumed the Naples Lease effective June 4, 2018.

       22.     Green and Wagoner, in addition to actively misleading and deceiving Hausman

concerning the Naples Lease, concealed from Hausman, while under a duty to speak, that there

was an opportunity for GCI to buy the Naples Property from Baysun. This opportunity was not

presented to GCI. Green and Wagoner usurped this corporate opportunity by causing Tamiami




                                                5
                                                                                  0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1             Page 6 of 19




LLC to acquire title to the Naples Property, which excluded Hausman from any interest in the

Naples Property.

       23.     By the end of 2018, Green and Wagoner had relocated the GCI Illinois operations

and moved the majority of GCI’s business inventory, equipment and personnel to Naples, Florida.

Green and Wagoner Approve a Self-Interested Transaction in Bad Faith

       24.     The terms of the Naples Lease with Baysun, which had been assumed by Tamiami

LLC, permitted GCI to build out at its own expense an additional five hundred square feet of space

at the Naples Property with no initial increase in rental cost.

       25.     Without notice to Hausman, Green and Wagoner caused GCI to voluntarily

relinquish to Tamiami LLC, GCI’s right to occupy the additional five hundred square feet of space

at no charge. Through an amendment to the Naples Lease made effective December 31, 2018, and

signed by Green on behalf of both the landlord and tenant, GCI voluntarily agreed to pay additional

rent for the five hundred square feet it was already contractually entitled to occupy for free. This

transaction unjustly enriched Green and his company, at the expense of GCI.

The Acquisition of “Naples Gold & Silver”

       26.     At a special meeting of the GCI Board of Directors held on January 18, 2019, Green

and Wagoner voted to approve GCI to enter into an asset purchase agreement to acquire the name

and good will of “Naples Gold & Silver” (“NG&S”) and “Naples Guns & Ammo” (“NG&A”),

which were owned by RICMARFL LLC.

       27.     Hausman voted against the acquisition, and objected to a lack of material

information concerning the market value of the assets of NG&S and NG&A.




                                                  6
                                                                                   0996081\306787609.v1
                        3:20-cv-03276-RM-TSH # 1           Page 7 of 19




       28.     Hausman also specifically objected to GCI purchasing the name and good will of

NG&A, based on concerns over the combination of GCI’s precious metals business and the

operation of a guns and ammo business.

       29.     Unbeknownst to Hausman at the time, on January 15, 2019, three days prior to the

board meeting at which Green proposed to buy these assets, Green and Wagoner had already

caused GCI to execute a contract to purchase these assets for $250,000. At the January 18, 2019

special meeting of the GCI Board of Directors, neither Green nor Wagoner informed Hausman

that GCI had already executed a contract to purchase these assets.

       30.     By January 15, 2019, three days prior to the January 18, 2019 board meeting, Green

Wagoner and Dean Trapani (“Trapani”), GCI’s General Manager, had already formed 2400 GC

Tamiami Trial North Inc. (“Tamiami Inc.”). Green and Wagoner are directors and officers of

Tamiami Inc.

       31.     Green, Wagoner and Trapani caused Tamami Inc. to acquire the NG&A assets,

and caused GCI to purchase the NG&S assets.

       32.     Green and Wagoner arbitrarily and capriciously allocated only $12,500 of the total

purchase price of $250,000 for Tamami Inc.’s purchase of the assets of NG&A, while allocating

the remaining $237,500 to GCI’s purchase of the NG&S assets.

       33.     The fair market value of the NG&S name and good will purchased by GCI was a

small fraction of the $237,500 paid by GCI to acquire them; particularly given the fact that Green

and Wagoner had no intention to continue to operate NG&S as an ongoing business. The purchase

of these assets lacked any fundamental or documented business advantage, it was an obviously

bad deal for GCI, and Green and Wagoner exercised bad faith in approving it.




                                                7
                                                                                  0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1          Page 8 of 19




Tamiami Inc. Usurps “The Gold Center” Name

       34.     On December 21, 2018, Tamiami Inc., the separate corporate entity owned and

controlled by Green, Wagoner and Trapani, registered the assumed name “The Gold Center” with

the Florida Secretary of State.

       35.     GCI was designated by the United States Mint as an Authorized Purchaser of

American Eagle Silver Bullion Coins (“Silver Eagles”). There are currently only twelve

Authorized Purchasers of U.S. Mint Silver Eagles in the world. Prior to Hausman’s sale of a

majority interest in GCI to Green, GCI’s purchase of Silver Eagles from the U.S. Mint for sale to

secondary market purchasers and dealers was a lucrative part of its business.

       36.     Upon information and belief, Green and Wagoner caused the U. S. Mint to change

its publicly available listing of Authorized Purchasers of Silver Eagles from “The Gold Center,

Inc.” to “The Gold Center.” This was followed by a precipitous decline in GCI revenues derived

from the sale of Silver Eagles to secondary market purchasers and dealers.

Undisclosed Wires, Payments, and Loans to Tamiami Inc.

       37.     On information and belief, GCI has never established or opened a Florida based

banking account in order to conduct financial transactions from its Naples Florida business

location.

       38.     Beginning in January 2019, Green and Wagoner caused or allowed GCI to transfer

by check or wire cash funds from GCI’s corporate account at Carrolton Bank to Tamiami Inc., as

follows:

               (a)     $27,665 on January 8, 2019, coded in GCI’s General Ledger as “Florida;”

               (b)     $27,665.00 on January 14, 2019, coded in GCI’s General Ledger as “Cash
                       for vault;”

               (c)     $50,000 on January 18, 2019, coded in GCI’s General Ledger as “Florida
                       payroll;”

                                                8
                                                                                 0996081\306787609.v1
                       3:20-cv-03276-RM-TSH # 1           Page 9 of 19




              (d)    $33,707.61 on February 4, 2019, 20,000.00 of which was coded in the GCI
                     General Ledger as “Cash for vault;”

              (e)    $12,773.07 on February 15, 2019, coded in GCI’s General Ledger as
                     “Payroll;”

              (f)    $12,807.55 on March 4, 2019, coded in the GCI General Ledger as
                     “Payroll;”

              (g)    $29,762.10 on March 18, 2019, coded in GCI’s General Ledger as
                     “Payroll;”

              (h)    $24,000 on March 19, 2019, coded in GCI’s General Ledger as “Cash for
                     vault;”

              (i)    $28,498,89 on April 1, 2019, coded in GCI’s General Ledger as “Florida
                     Payroll;”

              (j)    $20,000 on April 11, 2019, coded in GCI’s General Ledger as “Cash for
                     vault;”

              (k)    $20,322.92 on April 15, 2019, coded in GCI’s General Ledger as “Florida
                     Payroll;”

              (l)    $17,676.97 on April 26, 2019, coed in GCI’s General Ledger as “Payroll;”

              (m)    $20,000 on May 7, 2019, coded in GCI’s General Ledger as “Cash for
                     vault;”

              (n)    $57,097.46 on May 13, 2019, coded in GCI’s General Ledger as “Payroll;”

              (o)    $12,631.23 on May 16, 2019, coded in GCI’s General Ledger as “Partial
                     Bonus;”

              (p)    $20,000 on May 20, 2019, coded in GCI’s General Ledger as “Cash for
                     vault;” and,

              (q)    $15,718.60 on May 23, 2019, coded in GCI’s General Ledger as “Fl
                     payroll.”

       39.    There is no legitimate business justification for GCI to run its Florida payroll and

the funding of general operations through Tamiami Inc; Green, Wagoner, and Trapani’s separate

company which ostensibly conducts business only as a federally-licensed guns and ammo dealer.




                                               9
                                                                                 0996081\306787609.v1
                       3:20-cv-03276-RM-TSH # 1           Page 10 of 19




       40.     According to GCI records, since January 1, 2019, GCI has “loaned” at least

$139,977.76 to Tamiami Inc. These GCI loans to Tamiami Inc. were never presented to or

approved by the GCI Board of Directors, or disclosed or adequately explained to Hausman by

either Green or Wagoner.

Payments from GCI to Green’s Auto Dealership, Green IT and Green Employees

       41.     Beginning in October 2018 and continuing through at least April 23, 2019, Green

and Wagoner caused or allowed GCI to pay a total of $107,841.94 through a combination of

payments to Green Hyundai and separately to persons employed by Green Hyundai, purportedly

for information technology services to set up GCI’s recently relocated Illinois operations and the

new Florida operations.

       42.     Green and Wagoner have failed and refused to disclose the services performed in

connection with these self-interested transactions, or to justify the use of Green Hyundai or its

employees when these services could have been performed by other local information technology

vendors.

Tamiami Inc. Buys $2 Million of American Eagle Gold Coins From GCI

       43.     On March 4, 2019, GCI purchased current year American Eagle Gold Coins (“Gold

Eagles”) valued at $662,800.

       44.     On March 13, 2019, Tamiami Inc. deposited $669,225 into GCI’s account at

Carrolton Bank. The GCI General Ledger coded this transaction as GCI’s sale of current year Gold

Eagles to Tamiami Inc., which ostensibly conducts business only as a federally-licensed guns and

ammo dealer.

       45.     On March 18, 2019, GCI purchased additional current year Gold Eagles valued at

$669,850.



                                               10
                                                                                  0996081\306787609.v1
                       3:20-cv-03276-RM-TSH # 1           Page 11 of 19




       46.     On March 22, 2019, Tamiami Inc. deposited $676,250 into GCI’s account at

Carrolton Bank. The GCI General Ledger coded this transaction as GCI’s sale of current year

Gold Eagles to Tamiami Inc., which ostensibly conducts business only as a federally-licensed guns

and ammo dealer.

       47.     On May 14, 2019, GCI purchased additional current year Gold Eagles valued at

$660,000.

       48.     On May 20, 2019, Tamiami Inc. deposited $666,750 into GCI’s account at

Carrolton Bank. The GCI General Ledger coded this transaction as GCI’s sale of current year Gold

Eagles to Tamiami Inc., which ostensibly conducts business only as a federally-licensed guns and

ammo dealer.

       49.     Neither Green nor Wagoner advised Hausman of these transactions or the reason

why Tamiami Inc., which ostensibly conducts business only as a federally-licensed guns and

ammo dealer, purchased over $2 million of Gold Eagle coins from GCI.

       50.     Upon information and belief, Tamiami Inc. then sold over $2 million of Gold Eagle

coins that it had purchased from GCI to a third party purchaser.

       51.     Neither Green nor Wagoner advised Hausman of the identity of the third party who

ultimately purchased over $2 million of Gold Eagle coins that Tamiami Inc. had initially purchased

from GCI.

       52.     There is no legitimate business justification for GCI to sell Gold Eagle coins

through Green, Wagoner and Trapani’s separate company, Tamiami Inc., which ostensibly

conducts business only as a federally-licensed guns and ammo dealer.




                                               11
                                                                                  0996081\306787609.v1
                       3:20-cv-03276-RM-TSH # 1            Page 12 of 19




       53.     Neither Green nor Wagoner provided Hausman with any information to

demonstrate the fairness or advantage of selling these Gold Eagle coins to third parties through

Tamiami Inc.

Tamiami Inc’s use of GCI’s Naples Retail Space

       54.     Upon information and belief, since at least March of 2019, Tamiami Inc. has

conducted its federally-licensed guns and ammo business operations from GCI’s retail space

located within the Naples Property.

       55.     Upon information and belief, Tamiami Inc’s business operations use approximately

153 square feet of the GCI retail space at the Naples Property.

       56.     Green and Wagoner have never caused Tamiami Inc. to enter into any formal lease

contract for use of the GCI retail space; and instead have indicated that there is an informal

agreement for Tamiami Inc. to pay GCI rent in the sum of $6,000 per year.

       57.     The Carrolton Bank account records do not reflect the receipt of any rental

payments having been actually paid by, or received from, Tamiami Inc.

Tamiami Inc’s use of GCI Funded Credit Line

       58.     GCI has historically established, maintained, and utilized a revolving line of credit

provided by Carrolton Bank, in order to provide temporary liquidity funding of its business

operations until actual receipt of payment on accounts receivables. As of August 30, 2020, GCI’s

loan draw on its Carrolton Bank revolving line of credit was in an amount of $10,250,000.00.

       59.     In July, 2020, GCI’s 2019 Financial Statement and Independent Auditor’s Report

was issued and released. The GCI 2019 Independent Auditor’s Report for the first time identified

that during 2019, GCI had provided Tamiami Inc. with a revolving line of credit.




                                                12
                                                                                   0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1             Page 13 of 19




          60.   As of December 31, 2019, Tamiami Inc.’s loan draw on the GCI funded revolving

line of credit was in an amount of $177,408.00.

          61.   As of August 31, 2020 Tamiami Inc.’s loan draw on the GCI funded revolving line

of credit was in the amount of $201,716.70.

          62.   Tamiami Inc.’s revolving line of credit from GCI allegedly bears interest at the

rate of 4% per annum on the outstanding balance.

          63.   Neither Green nor Wagoner advised Hausman of the GCI funded Tamiami Inc.

revolving line of credit, the terms and conditions governing that credit line, or the reason why

Tamiami Inc., which ostensibly conducts business only as a federally-licensed guns and ammo

dealer, did not establish a traditional line of credit with its own bank or financial institution.

          64.   There is no legitimate business justification for GCI to provide Tamiami Inc. with

a revolving line of credit.

          65.   Neither Green nor Wagoner provided Hausman with any information to

demonstrate the fairness or advantage to GCI for providing Tamiami Inc. with a revolving line of

credit.

Undisclosed Loan From Green to GCI to Fund Purported Relocation Costs

          66.   GCI financial statements issued in July 2019 for the first time reported a current

expense liability in the amount of $1,300,450.80, in relation to a purported loan from Green to

GCI in order to fund the GCI Naples Property and the new Springfield, Illinois operations location

build-out and business relocation moving costs.

          67.   Neither Green nor Wagoner have disclosed or explained to Hausman the specific

build-out and relocation cost items, or the need or existence for a loan from Green to fund them.




                                                  13
                                                                                       0996081\306787609.v1
                        3:20-cv-03276-RM-TSH # 1          Page 14 of 19




       68.      In May 2020, Green and Wagoner caused GCI to pay Green $1 million, purportedly

in repayment of the alleged loan made by Green to GCI. Around this same time, GCI paid $5

million to Carrolton Bank to pay down debt on its line of credit. However, according to GCI

records including the GCI Statement of Assets, Liabilities & Shareholders’ Equity and Monthly

Inventory Statement dated as of May 30, 2020, GCI did not have sufficient revenues to fund a

payment to Green of $1 million or a payment to Carrolton Bank of $5 million.

       69.      Neither Green nor Wagoner disclosed to Hausman that GCI would be making these

large payments to Green and to Carrolton Bank. Transactions of this size should have been

presented to the Board of Directors, and this is especially true in the case of a payment made by

GCI to Green.

Green and Wagoner Further Exclude Hausman From the Corporation

       70.      In early June of 2019, Hausman, in his capacity as a GCI minority shareholder and

Director, requested that Trapani, GCI’s General Manager, provide him with the date and time of

GCI’s scheduled month-end inventory. Trapani never responded to Hausman’s June, 2019

inventory schedule request.

       71.      Upon information and belief, Green and Wagoner have ordered GCI employees to

prohibit Hausman’s access to the Naples Property and to refrain from communicating with

Hausman regarding GCI’s business.

Green and Wagoner Fail to Provide Hausman With Access to GCI’s Books and Records

       72.      On May 26, 2020, Hausman, through counsel, sent a books and records demand to

Green and Waggoner. A true and correct copy of the books and record demand is attached as

Exhibit A.




                                               14
                                                                                 0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1           Page 15 of 19




        73.     Hausman had a proper purpose to request access to this information, in that such

request was made to protect any and all rights that he may have as a GCI shareholder of record

including, but not limited to, properly accounting for material transactions and determining the

value of GCI.

        74.     Green and Wagoner failed to provide Hausman with access to the information he

requested.

Futility of Demand Upon the Board

        75.     It would be futile to demand the GCI Board of Directors to assert the claims herein

against Green and Wagoner, because Green and Wagoner are the other two of the three members

of the Board of Directors and they control the vote.

                                        COUNT I
                                BREACH OF FIDUCIARY DUTY

        76.     Hausman realleges and incorporates by reference paragraphs 1 through 75 above

as this paragraph, as if fully set forth herein.

        77.     Hausman brings this Count I against Green and Wagoner derivatively on behalf of

GCI.

        78.     Green owed fiduciary duties to GCI by virtue of his role as the majority shareholder,

a director, and the President of GCI.

        79.     Wagoner owed fiduciary duties to GCI by virtue of his role as a director, officer,

and the General Manager of GCI.

        80.     By engaging in the foregoing acts and omissions, Green and Wagoner breached the

fiduciary duties they owed to GCI.

        81.     Green and Wagoner’s breaches of fiduciary duty proximately caused GCI to sustain

damages, including, but not limited to, the lost corporate opportunity to purchase the Naples


                                                   15
                                                                                    0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1            Page 16 of 19




Property, the increase in rent for the Naples Property, the excessive amount paid to acquire the use

of NG&S’s name, the excessive amounts paid to Green’s company for information technology

services, the loss of sales of Silver Eagles, and the loss of rent owed by Tamiami Inc.

        WHEREFORE, James R. Hausman, derivatively on behalf of The Gold Center, Inc., prays

for judgment against Todd Green and Joshua Wagoner as follows:

        A.       Awarding compensatory damages against Green and Wagoner jointly and

severally, in an amount equal to the sum of the losses sustained by GCI as a result of their

disloyalty, waste, and mismanagement; disgorgement of compensation paid to them during the

times they were breaching their fiduciary duties; punitive damages; attorney’s fees and expenses

pursuant to 805 ILCS 180/40-15; and costs; and

        B.       Such other and further relief as the Court deems appropriate.

                                             COUNT II
                                            OPPRESSION

        82.      Hausman realleges and incorporates by reference paragraphs 1 through 81 above

as this paragraph as if fully set forth herein.

        83.      GCI’s shares are not listed on a national securities exchange or regularly traded in

a market maintained by one or more members of a national or affiliated securities association.

        84.      Green and Wagoner have acted, are acting, and will act in a manner that is illegal,

oppressive, or fraudulent with respect to Hausman in his capacity as a shareholder and director.

See 805 ILCS 5/12.56(a)(3).

        85.      Green and Wagoner are misapplying and/or wasting GCI’s assets. See 805 ILCS

5/12.56(a)(3).




                                                  16
                                                                                    0996081\306787609.v1
                          3:20-cv-03276-RM-TSH # 1           Page 17 of 19




        86.     Hausman has been proximately damaged by Green and Wagoner concealing

material information from him, and interfering with his rights and responsibilities as a member of

the Board of Directors.

        WHEREFORE, James R. Hausman, requests the Court to enter the following relief:

        A.      Setting aside all transactions that were required to be submitted to the Board of

Directors but were not, and all self-interested transactions that were not on terms fair to GCI;

        B.      Removing Green and Wagoner as directors and officers;

        C.      Appointing other directors and officers and/or a custodian to manage the business

and affairs of GCI for the term and under the conditions prescribed by the Court;

        D.      Ordering Green and Wagoner to mediation with Hausman;

        E.      Awarding damages to Hausman;

        F.      Ordering Green to purchase Hausman’s shares for their fair value after determining

the fair value of the shares, taking into account the impact on the value of the shares resulting from

the actions giving rise to this Action;

        G.      The Court retaining jurisdiction to enforce the purchase order; and

        H.      Such other relief as the Court deems appropriate.

                                      COUNT III
                             BOOKS AND RECORDS VIOLATION

        87.     Hausman realleges and incorporates by reference paragraphs 1 through 86 above

as this paragraph as if fully set forth herein.

        88.     Hausman has a statutory right to examine the books and records of GCI. See 805

ILCS 5/7.75.




                                                  17
                                                                                      0996081\306787609.v1
                         3:20-cv-03276-RM-TSH # 1           Page 18 of 19




        89.     Hausman has made a written demand to examine records and has stated with

particularity both the records sought to be reviewed and a proper purpose for the demand. See

Exhibit A.

        90.     Green and Wagoner have failed to give Hausman access to the books and records

he requested.

        91.     Green is liable to Hausman in an amount up to ten percent of the value of the shares

owned by Green.

        WHEREFORE, James R. Hausman, requests the Court to enter an Order:

        A.      Requiring Green and Wagoner to produce the requested records for examination;

        B.      Imposing a penalty upon Green Defendants, jointly and severally, in the amount of

10% of the value of the shares owned by Green; and

        C.      Granting such other relief as the Court deems appropriate.

                                            COUNT IV
                                           ACCOUNTING

        92.     Hausman realleges and incorporates by reference paragraphs 1 through 91 above

as this paragraph, as if fully set forth herein.

        93.     Hausman and GCI are entitled to an accounting of the transactions described herein,

and all transactions between GCI and Green and/or any company owned or controlled by him.

        94.     Green and Wagoner have breached their fiduciary duties to Hausman and GCI.

        95.     Green and Wagoner defrauded Hausman and GCI by actively misleading them and

concealing material information while under a duty to speak.

        96.     Hausman and GCI have a need for discovery of the facts concerning the

transactions described herein.




                                                   18
                                                                                   0996081\306787609.v1
                       3:20-cv-03276-RM-TSH # 1           Page 19 of 19




       97.     Green and Wagoner have intermingled monies between GCI, Tamiami LLC and

Tamiami Inc., creating accounts of a complex nature.

       98.     Hausman is without an adequate remedy at law.

       WHEREFORE, James R. Hausman, requests the Court to order Green, Wagoner and

Trapani to provide an accounting of the transactions described herein and all transactions between

GCI and Green, Tamiami LLC, Tamiami Inc., and/or any company owned or controlled by Green,

and granting such other relief as the Court deems appropriate.

          PLAINTIFF DEMANDS TRIAL BY JURY OF THE ISSUES HEREIN.

  Dated: October 15, 2020                        Respectfully Submitted,

                                                 JAMES R. HAUSMAN, individually and
                                                 derivatively on behalf of THE GOLD
                                                 CENTER, INC., an Illinois corporation,
                                                 Plaintiff

                                                 By: Hinshaw & Culbertson LLP

                                                 By: /s/ Michael D. Morehead
                                                         Michael D. Morehead

Adam L. Saper #6256627
Hinshaw & Culbertson LLP
151 North Franklin Street
Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
asaper@hinshawlaw.com
Attorneys for Plaintiff

Michael D. Morehead #6191779
Hinshaw & Culbertson LLP
400 South Ninth Street, Suite 200
Springfield, IL 62701
Telephone: 217-528-7375
mmorehead@hinshawlaw.com
Attorneys for Plaintiff



                                               19
                                                                                  0996081\306787609.v1
